Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40) Normandy laces were held dutiable at 75 percent under paragraph 1430. Embroidered shirts .and dresses similar to those involved in United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544) and lace window curtains similar to those the subject <of Billwiller v. United States (T. D. 44911) were held dutiable at 75 percent under paragraph 1430. Artificial flowers the same as those the subject of Robinson-■Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) were held dutiable At 60 percent' under paragraph 1419.